           Case 1:21-cr-00041-CJN Document 46-1 Filed 03/29/21 Page 1 of 3




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                   March 29, 2021

VIA EMAIL

Peter D. Greenspun, Esq.                           Sarah Lockwood, Esq.
Liza G. Yang, Esq.                                 Terrence G. McGowan, Esq.
Counsel for Cindy Fitchett                         Counsel for Terry Brown

A. Eduardo Balarezo, Esq.                          David Benowitz, Esq.
Counsel for Michael Curzio                         Shawn Sukumar, Esq.
                                                   Rammy Barbari, Esq.
Cara Halverson, Esq.                               Counsel for Bradley Rukstales
Counsel for Michael Curzio
                                                   Sebastian Marks Norton, I
                                                   Counsel for Thomas Gallagher


       Re:      United States v. Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry Brown,
                Bradley Rukstales, and Thomas Gallagher, 21-CR-41 (CJN)

Dear Counsel:

       This memorializes that the United States Attorney’s Office for the District of Columbia
provided you preliminary discovery comprising the following materials transmitted on the
following dates:

       March 27, 2021 (via USAfx to counsel for Fitchett only)

       •     One folder of cellphone evidence comprising:
               o 1,218 files (including videos, photos, and data reports)
               o 1 additional .mp4 (20210106_142457.mp4, created 2:25:17pm on Jan. 6,
                   2021)
       •     Two FBI 302s related to search of cellphone
       •     One .mp4 of Fitchett’s consent interview with FBI (5.8 GB)
           Case 1:21-cr-00041-CJN Document 46-1 Filed 03/29/21 Page 2 of 3




       March 16, 2021 (via email to all counsel)

       •    6 U.S. Capitol Police (USCP) arrest packets (one for each defendant) (redacted)
       •    USCP offense report (redacted)
       •    USCP public incident report (redacted)
       •    USCP traffic crash report #1
       •    USCP traffic crash report #2
       •    6 “Gerstein” affidavits in support of complaints (one for each defendant)
       •    5 .pdfs of notes and an email from USCP Ofc. Bruno (redacted)

       March 17, 2021 (via email to all counsel)

       •    1 pdf. of 218 pages of USCP police paperwork and notes (some duplicative of
            materials disclosed on March 16, 2021), including citations for each defendant
            (redacted)

       March 29, 2021 (via USAfx to counsel for Sweet only)

       •    13.6 GB of cellphone evidence

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

        The preliminary discovery provided is unencrypted. Please contact me if you have any
issues accessing the information, and to confer regarding pretrial discovery as provided in Fed.
R. Crim. P. 16.1.

       Additional materials will be provided after the entry of a protective order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
                                                 2
        Case 1:21-cr-00041-CJN Document 46-1 Filed 03/29/21 Page 3 of 3




any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that the defense provide the government with the appropriate written notice if the defense
plans to use one of the defenses referenced in those rules. Please provide any notice within the
period required by the Rules or allowed by the Court for the filing of any pretrial motions.

       I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,


                                                    /s/ Seth Adam Meinero__________
                                                    SETH ADAM MEINERO
                                                    Trial Attorney
                                                    Detailee
                                                    United States Attorney’s Office
                                                      for the District of Columbia
                                                    Federal Major Crimes Section
                                                    555 4 th Street, N.W.
                                                    Washington, DC 20530
                                                    202-252-5847
                                                    Seth.Meinero@usdoj.gov




                                                3
